Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 56 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Response to Arguments
Applicant's arguments filed 10/ 17/2022 have been fully considered but they are not persuasive. Applicant argues that Gelinotte does not describe that the chips are managed, “based on the determined at least one total number or amount of gaming chips at the game table,” such that: “when the at least one total number or amount of gaming chips at the game table is excessive, at least one gaming chip at the game table is transferred to the cage; and when there is a deficiency in the at least one total number or amount of gaming chips at the game table, at least one gaming chip is transferred from the cage to the game table,” as in claim 43. Examiner respectfully disagrees. Gelinotte discloses in at least paragraphs [0019], [0046] and [0053], that the system tracks the chip inventory at the table and alerts casino staff of if the table inventory levels have risen above/fallen below the casino’s desired par level amount [0019]… antenna and reader 30 and chip recycler 45, may automate and track chip tray inventory [0046]… automate table fills and credits while synchronizing these transactions with chips coming in and going out of the fill bank [0053]. As can be seen in the passages cited above, the table fills and credits are based on the chip inventory level at the table being above/below the casino’s desired par level amount.
Furthermore, examiner would like to introduce prior art of Hochne (US 5,957,776), (col. 7, lines 20 – col. 8, line 13)  and Feng (US 2018/0190064 A1), paragraph [0100] & (US 2018/0189921 A1), paragraph [0100]. All three prior art teaches removing and adding chips from/to the game table based on chip inventory threshold at the game table. Such concept is notoriously well known in the art and one of ordinary skilled in the art would recognize that Gelinotte fills and credit the table based on excessive or deficiency of gaming chips at the game table.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43, 45-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gronau et al (US 2012/0241344 Al) in view of Gelinotte et al (US 2013/0316797 Al) and French (US 5,735,742).
43. Gronau discloses a system comprising: 
an open storage (i.e. top tray 115: Fig. 5) at a game table of a casino and configured to store a plurality of gaming chips, wherein the open storage is open so that, in each of a plurality of games, a dealer is able to (a) insert into the open storage one or more gaming chips that are wagered chips of a losing player that have been collected from the losing player and (b) remove from the open storage one or more gaming chips that are to be paid to a winning player based on wagered chips of the winning player [0015], [0023]; 
a closed storage (i.e. lower housing assembly 105: Fig. 5) at the game table including an opening and closing mechanism and in which a plurality of gaming chips can be stored with which to be able to adjust a quantity of gaming chips in the open storage when proceedings of any one or more of the plurality of games result in an excess or a deficiency in the quantity of gaming chips in the open storage, wherein the opening and closing mechanism controls the closed storage to open to enable the adjustment of the quantity of the gaming chips in the open storage and controls the closed storage to otherwise be in a closed state [0016], [0018], [0020]; 
at least one chip reader, configured to read chip identification (ID) codes of the plurality of gaming chips in the open storage at the game table and the plurality of gaming chips in the closed storage at the game table [0012], [0018], [0021]-[0022]; and 
a controller, configured to repeatedly determine at least one total number or amount of gaming chips at the gaming table using the at least one chip reader, and based on the determined at least one total number or amount of gaming chips at the gaming table [0002], [0013], [0015], [0022]. 
Gronau does not expressly disclose determining whether or how one or more  transfers should occur between the game table and a cage at which gaming chips of the casino are managed, such that: when the at least one total number or amount of gaming chips at the game table is excessive, at least one gaming chip at the game table is transferred to the cage; and when there is a deficiency in the at least one total number or amount of gaming chips at the game table, at least one gaming chip is transferred from the cage to the game table. Gelinotte disclose determining whether or how one or more  transfers should occur between the game table and a cage at which gaming chips of the casino are managed, such that: when the at least one total number or amount of gaming chips at the game table is excessive, at least one gaming chip at the game table is transferred to the cage; and when there is a deficiency in the at least one total number or amount of gaming chips at the game table, at least one gaming chip is transferred from the cage to the game table (i.e. the total money management system tracks all chip movements as well as determine total number or amount of chips at the gaming table [0017], [0019], alerts a casino staff if table inventory levels have risen above/fallen below the casino’s desired par level amount [0046] and can automate table fills and credits while synchronizing these transactions with chips coming in and going out of the fill bank [0053)). It would have been obvious to a person of ordinary skilled in the art to modify Gronau with Gelinotte and would have been motivated to do so to alert casino staff if table inventory levels have risen above/fallen below the casino's desired par level amounts. 
Additionally, Gelinotte discloses “making RFID currency an ideal way to improve the accuracy of chip counting and cage inventory procedures while also providing a casino property with a level of currency security that is practically impossible to breach” [0025]; “Using RFID technology to track the location and status of all RFID enabled chips throughout a casino property, the IS of the present disclosure may help increase inventory movement efficiency and security and gain valuable insight into casino operations. By tracking casino currency from the cage or vault to its authorized location on the gaming floor, it may allow real-time monitoring and authentication of inventory and provide instant and accurate validation of chip amounts and serial numbers. This information means a casino will know what is going on with its chips at all times and possible to have an instantaneous report of money flow within the casino, instead of having to wait the 12 to 24 hours typically required to get a comprehensive report.” [0026]; “A few key benefits of the IS system includes: Increases protection against chip counterfeiting and theft; Increases the accuracy of chip cash in and out transactions by verifying manual counts (when chip recycling is not in use); Provides a secure inventory of chips; Enables secure chip material receiving; Verifies proper location of each chip; Monitors the activity of the chip tray (lids and locks), when chip trays are used; Provides chip information to surveillance systems, if integrated; Provides a wide list of possible reports” [0027]-[0039]. Since Gelinotte tracks location of each chip and provides a wide list of possible reports regarding chip information, one of ordinary skilled in the art would recognize that such possible reports can include an indication of whether a change in a first total number or amount of gaming chips in the game table, and a change in a second total number or amount of gaming chips in the cage, are consistent with each other.
Alternatively, French discloses outputting an indication of whether a change in a first total number or amount of gaming chips in the game table, and a change in a second total number or amount of gaming chips in the cage, are consistent with each other (col. 9, lines 35-52). It would have been obvious to a person of ordinary skilled in the art to modify Gronau and Gelinotte with French and would have been motivated to do to alert/alarm Casino personnel of counterfeit chips being used.
45. Gronau, Gelinotte and French disclose the system according to claim 43, wherein Gelinotte further discloses the controller is configured to output an indication of whether a change in a first total number or amount of gaming chips, in the closed storage, and a change in a second total number or amount of gaming chips, in the open storage, are consistent with each other (i.e. all the chips are tracked and the casino management is alerted when specified incident occurs which can include inconsistencies), [0017], [0020], [0043], [0060]-[00064].
46. Gronau, Gelinotte and French disclose the system according to claim 43, wherein Gronau further discloses the closed storage includes a lock by which removal of the plurality of gaming chips from the closed storage is prevented [0015], [0017], [0023].  
47. Gronau, Gelinotte and French disclose the system according to claim 43, wherein the controller is configured to: monitor the chip ID codes of gaming chips at the game table to determine a change in a first total number or amount of gaming chips, in the closed storage; and output the first total number or amount of gaming chips in response to a determination of an occurrence of the change; Gronau [0015], [0022] or Gelinotte [0017], [0019].  
48. Gronau, Gelinotte and French disclose a gaming chip managed by the system of claim 43; Gronau [0012].
51. Gronau, Gelinotte and French disclose the system according to claim 43, wherein the closed storage at the game table is distinct from the cage; Gronau (Fig. 5-9), [0023].

49, 52. Gronau, Gelinotte and French disclose a gaming chip management method management of gaming chips used for a game on a game table of a casino, wherein each of the gaming chips has a unique chip identification (ID) code, the gaming chip management method comprising: collecting and depositing one or more of the gaming chips that are wagered by one or more losing players to an open storage; paying one or more of the gaming chips from the open storage to a winning player based on one or more wagered chips of the winning player; moving one or more of the gaming chips from the open storage to a closed storage in association with proceedings of the game result in an excess of the gaming chips at the open storage; moving one or more of the gaming chips from the closed storage to the open storage in association with the proceedings of the game result in a deficiency in those of the gaming chips that are in the open storage; reading, using an ID reader, the unique chip ID codes of one or more of the gaming chips to determine a total number or amount of gaming chips at the game table; and based on the determined total number or amount of gaming chips at the game table, transferring one or more gaming chips: from the gaming table to a cage at which gaming chips of the casino are managed; or from the cage to the closed storage and outputting an indication of whether a change in a first total number or amount of gaming chips in the game table, and a change in a second total number or amount of gaming chips in the cage, are consistent with each other as similarly discussed above.

50, 53. Gronau, Gelinotte and French disclose a gaming chip management system for management of one or more of a plurality of gaming chips of a casino used for games on a gaming table, wherein (a) each of the plurality of gaming chips has a chip identification (ID) code, (b) one or more of those of the plurality of gaming chips that are at the gaming table are transferred to a cage, at which the plurality of gaming chips of the casino are managed, when   those of the plurality of gaming chips that are at the gaming table are excessive, and (c) one or more of the plurality of gaming chips that are in the cage are transferred to the gaming table when there is a shortage of gaming chips at the gaming table, the gaming chip management system comprising: a chip tray at the gaming table from which one or more of the plurality of gaming chips can be paid by a dealer to a winning player based on one or more wagered chips of the winning player and into which one or more of the gaming chips, which are wagered by a losing player, can be collected by the dealer; and at least one chip reader, configured to read the chip ID codes of those of the plurality of gaming chips that are transferred from the cage when the transferred gaming chips are placed at a predetermined position of the gaming table before being filled into the chip tray and a controller configured to output an indication of whether a change in a first total number or amount of gaming chips in the game table, and a change in a second total number or amount of gaming chips in the cage, are consistent with each other as similarly discussed above.   
54. Gronau, Gelinotte and French disclose the gaming chip management system according to claim 53, wherein the closed storage is located at the game table; Gronau (Fig. 5-9), [0023].
55. Gronau, Gelinotte and French disclose the gaming chip management system according to claim 53, wherein the closed storage is remote and distinct from the cage; Gronau (Fig. 5-9), [0023].

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715